Mr. Justice Thacjher
delivered the opinion of the court.
Several pleas were filed by the defendants below in this case. To a plea puis darrein continuance, there was filed a demurrer, which was sustained by the court below, but judgment quod recuperet ordered. This was error, since the statute, H. & H. 616, § 8, requires a judgment of respondeat ouster, with a requirement upon defendants to limit their pleadings to the merits of the cause.
Judgment reversed, with directions that the demurrer be sustained, and judgment of respondeat ouster be awarded.